Case 1:20-cv-22034-RNS Document 15 Entered on FLSD Docket 08/25/2020 Page 1 of 4



                               United States District Court
                                         for the
                               Southern District of Florida

   Larry Blakney, Plaintiff,                )
                                            )
   v.                                       )
                                              Civil Action No. 20-cv-22034-Civ-Scola
                                            )
   Catherine Brewton and others,            )
   Defendants.                              )
             Order Adopting Magistrate’s Report and Recommendation
         This case was referred to United States Magistrate Judge Lisette M. Reid
   for a ruling on all pre-trial, nondispositive matters, and for a report and
   recommendation on any dispositive matters. On July 27, 2020, Judge Reid
   issued her report and recommendation after screening pro se prisoner Plaintiff
   Larry Blakney’s complaint under 28 U.S.C. § 1915A. (ECF No. 9.) Judge Reid
   concludes Blakney’s complaint fails to state a claim upon which relief may be
   granted. Blakney did not file objections to Judge Reid’s report and
   recommendations but submitted an amended complaint (ECF No. 11) and a
   motion to proceed in forma pauperis (ECF No. 12), both of which were struck by
   Judge Reid (ECF Nos. 13, 14). After review, the Court adopts Judge Reid’s report
   and recommendation (ECF No. 10), albeit with certain modifications, as
   explained, below.
         In his amended complaint (ECF No. 4), Blakney complains Catherine
   Brewton and Shawn Hey have defamed him by broadcasting various
   statements throughout various facilities where he has been detained. (Am.
   Compl., ECF No. 4, 2.) He complains these various institutions facilitated the
   Defendants’ access to certain broadcasting mechanisms inside the facilities,
   including walkie-talkies and intercom systems. (Id.) He alleges the Defendants,
   through their broadcasts, called him “a crackhead,” “a fake,” and “a creep.” As
   a result, he asks the Court to initiate criminal prosecutions against the
   Defendants for defamation. Blakney also says his rights under the Free
   Exercise Clause of the First Amendment have been violated. As Judge Reid
   points out, the Court does not initiate criminal prosecutions. Further, as Judge
   Reid explains, Blakney has not supplied any facts that might support his claim
   under the First Amendment.
         As an initial matter, the Court notes § 1915A is inapplicable to Blakney’s
   complaint against Brewton and Hey as Defendants. Rather, screening under §
   1915A, is applicable only through “a complaint in a civil action in which a
   prisoner seeks redress from a governmental entity or officer or employee of a
Case 1:20-cv-22034-RNS Document 15 Entered on FLSD Docket 08/25/2020 Page 2 of 4



   governmental entity.” 28 U.S.C. § 1915A(a). It appears that neither Brewton
   nor Hey are governmental entities or officers or employees of a governmental
   entity. Instead, then, § 1915 applies here. Under §1915(a), the Court “may
   authorize the commencement . . . of any suit, action or proceeding, civil or
   criminal . . . without prepayment of fees or security therefor, by a person who
   submits an affidavit that includes a statement of all assets such prisoner
   possesses that the person is unable to pay such fees or give security therefor.”
   28 U.S.C. § 1915(a)(1). A prisoner seeking to initiate such an action, under §
   1915, must also “submit a certified copy of the trust fund account statement
   (or institutional equivalent) for the prisoner for the 6-month period immediately
   preceding the filing of the complaint or notice of appeal, obtained from the
   appropriate official of each prison at which the prisoner is or was confined.” 28
   U.S.C. § 1915(a)(2). Although Blakney filed a motion to proceed in forma
   pauperis, albeit after Judge Reid issued her report and recommendations,
   Blakney has not submitted the required account statement.
          Regardless, even if Blakney had submitted the proper motion and
   documentation to proceed without prepaying his fees, the Court agrees with
   Judge Reid that he nonetheless fails, in his amended complaint, to state a
   claim for relief that may be granted. Additionally, the screening provisions of
   28 U.S.C. § 1915 also authorize courts to dismiss claims “at any time if the
   court determines [the action] is frivolous or malicious.” 28 U.S.C. §
   1915(e)(2)(B)(1). “A claim is frivolous if it is without arguable merit either in law
   or fact.” Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001) (citing Battle v.
   Central State Hosp., 898 F.2d 126, 129 (11th Cir. 1990)). “Section 1915
   represents a balance between facilitating an indigent person’s access to the
   courts and curbing the potentially vast number of suits by such persons, who,
   unlike those who must pay in order to litigate their claims, have no economic
   disincentives to filing frivolous or malicious suits once in forma pauperis status
   is granted.” Herrick v. Collins, 914 F.2d 228, 229 (11th Cir. 1990) (citing Neitzke
   v. Williams, 490 U.S. 319, 327–28 (1989)). “To this end, the statute accords
   judges . . . the unusual power to pierce the veil of the complaint’s factual
   allegations and dismiss those claims whose factual contentions are clearly
   baseless . . . [such as] claims describing fantastic or delusional scenarios,
   claims with which federal district judges are all too familiar.” Neitzke, 490 U.S.
   at 327. “The frivolousness determination is a discretionary one.” Denton v.
   Hernandez, 504 U.S. 25, 33 (1992). Blakney’s allegations here, as set forth in
   his amended complaint, also appear to be “an archetype of ‘fantastic or
   delusional scenarios’” and merit dismissal as factually frivolous as well as for
   failing to state a claim. Awala v. Gold, No. 08-20248-CIV, 2008 WL 540687, at
   *1 (S.D. Fla. Feb. 25, 2008) (Cooke, J.). See Denton, 504 U.S. at 33 (“[A] finding
Case 1:20-cv-22034-RNS Document 15 Entered on FLSD Docket 08/25/2020 Page 3 of 4



   of factual frivolousness is appropriate when the facts alleged rise to the level of
   the irrational or the wholly incredible.”). See also Williams v. St. Vincent Hosp.,
   258 F. App’x 293, 294 (11th Cir. 2007) (approving the district court’s sua
   sponte dismissal of a complaint that presented “a farfetched scenario based on
   assertions of a massive conspiracy to monitor” the plaintiff); Biton v. Holder,
   No. 10-61038-CIV, 2010 WL 4925799, at *1 (S.D. Fla. June 23, 2010) (Moreno,
   J.) (dismissing a complaint where there were “no credible factual allegations
   accompanying the claims”). Blakney appears to allege a conspiracy between a
   number of detention centers in various states that coordinated with individuals
   unaffiliated with those centers to use facility resources to broadcast defamatory
   statements about him. Thus, to the extent Blakney, in his amended complaint,
   seeks to lodge state claims against Brewton and Hey or § 1983 claims against
   the prison facilities or employees, the Court finds Blakney’s allegations
   farfetched and therefore frivolous.
           Although it was improperly submitted, the Court has also reviewed the
   third version Blakney has submitted of his complaint (ECF No. 11.) In this
   third version, Blakney names the Miami Federal Detention Center as well as
   the Hartsville Police Department and “SLED” Agency as additional defendants.
   He further complains of violations of his Fourth and Eighth Amendment rights
   because, he says, the Defendants are also recording him without his consent
   and provoking other inmates to attack him. This version of his complaint, like
   the ones that precede it, is difficult to follow and provides little that would allow
   the Court to discern who did what and which defendants Blakney seeks to hold
   liable for the misconduct alleged.
           Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a
   “short and plain statement of the claim showing that the pleader is entitled to
   relief.” Thereunder “a complaint must contain sufficient factual matter,
   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
   v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
   544, 570 (2007)). Consequently, “to state a plausible claim for relief, the
   plaintiff[] must plead ‘factual content that allows the court to draw the
   reasonable inference that the defendant is liable for the misconduct alleged.’”
   Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252, 1268 (11th Cir. 2009) (quoting
   Iqbal, 556 U.S. at 678). The third version of Blakney’s complaint does not meet
   this standard with respect to any of the Defendants it names.
           The Court agrees with Judge Reid that Blakney’s amended complaint
   (ECF No. 4) should be dismissed. In addition to failing to state a claim, the
   Court finds Blakney’s amended complaint would be found frivolous under §
   1915(e)(2) had Blakney properly complied with § 1915(a)(1) and (2). The Court
   also concludes that even if Blakney had properly submitted the third version
Case 1:20-cv-22034-RNS Document 15 Entered on FLSD Docket 08/25/2020 Page 4 of 4



   of his complaint (ECF No. 11), it too fails to state a claim. Although the Court
   finds any further amendment would likely be futile, because Blakney is
   proceeding pro see, the Court liberally construes his pleadings and will afford
   him a final chance to submit an amended complaint that states a claim upon
   which relief may be granted. Should Blakney seek to avail himself of this
   opportunity, his amended complaint must (1) address the shortcomings of the
   various versions of his complaint noted in this order as well as Judge Reid’s
   report and recommendations; (2) comply with the pleading requirements of
   Rules 8(a) and 10(b) of the Federal Rules of Civil Procedure; (3) include a
   separate factual background section setting forth specific factual allegations in
   support of his claims; (4) if there is more than one cause of action, separate
   each into a different, sequentially numbered, count which identifies the
   relevant cause of action or claim for relief; (5) identify which factual allegations
   and acts pertain to which Defendants; and (6) identify which factual allegations
   and acts pertain to which count. Additionally, Blakney must also file an
   amended motion to proceed in forma pauperis and must include his trust fund
   account statement as well, before the Court will consider his amended
   complaint.
           Blakney must file his third amended complaint and submit his in forma
   pauperis motion and documents on or before September 14, 2020. If Blakney
   fails to timely comply with the Court’s orders, this action will be dismissed with
   prejudice. In the meantime, the Court directs the Clerk to administratively
   close this case. If Blakney timely files a viable complaint, the Court will reopen
   this case.
            The Clerk is directed to mail a copy of this order to the Plaintiff at the
   address indicated on the docket.
         Done and ordered at Miami, Florida, on August 24, 2020.

                                                ________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
